In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00047-CR



        MILTON EDWARD GRIGGS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 1
                   Hunt County, Texas
              Trial Court No. CR1401075




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       Milton Edward Griggs was convicted of failure to identify and sentenced to 300 days’

confinement in the Hunt County Jail. Following Griggs’ conviction, he exercised his right to

appeal, and an attorney was appointed to represent him on appeal. Griggs’ appointed appellate

counsel recently filed a brief citing Anders v. California, 386 U.S. 738 (1967), claiming to have

found no meritorious grounds upon which to challenge Griggs’ conviction and sentence.

       Under Anders and its progeny, Griggs has a constitutional right to review the appellate

record and to file a pro se response to his attorney’s Anders brief. See id. at 745; see also Stafford

v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). Griggs has indicated his desire to file a

pro se response, but has been unable to access a law library for the purpose of conducting the legal

research necessary to file such a response.

       In support of his constitutional right to file a pro se response, Griggs requested Hunt County

Jail officials to provide him access to a law library for the purpose of conducting legal research.

According to Griggs, that request was denied. Consequently, Griggs filed a motion with this Court

requesting access to a law library.

       This Court is ultimately responsible for ensuring that Griggs’ constitutional rights under

Anders and its progeny are protected. In furtherance of that responsibility and in an effort to work

with the Hunt County Jail, we asked the Clerk of our Court to contact Hunt County Jail officials

to determine if the Hunt County Jail maintained a law library. Our intent was to determine whether

there was a means of conducting legal research in or around the Hunt County Jail and, if so,

whether jail officials would voluntarily assist us in affording Griggs his constitutionally guaranteed


                                                  2
rights. Unfortunately, our discussions with Hunt County Jail Administrator Jerry Stevens proved

unproductive. Administrator Stevens stated that the Hunt County Jail does not have a law library

and that it does not grant its prisoners access to the Hunt County Law library.1

        We recognize that the Hunt County Jail must maintain a set of procedures in order to assure

the safety of both its staff and its inmates, and our intent is not to affect the safe and efficient

operation of this institution. That said, we are confident that jail officials can make appropriate

arrangements to enable Griggs to conduct the legal research needed in order to file his pro se

response. We, therefore, order the officials of the Hunt County Jail to coordinate with officials of

the Hunt County Law Library to determine the best means and manner of providing Griggs no

more than three four-hour legal research sessions. We further order the officials of the Hunt

County Jail to take all necessary steps to enable Griggs to conduct the mandated legal research,

including the provision of access to a computer or a computer terminal for such purpose, or if

necessary, to transport Griggs to and from the Hunt County Law Library for the purpose of

conducting these legal research sessions. These legal research sessions must be completed on or

before Friday, May 22, 2015. We will not dictate precisely how this must be accomplished, only

that it must.

        Hunt County Jail officials must comply with the dictates of this order on or before May 22,

2015. Finally, upon completion of the mandated legal research sessions, we order jail officials to

inform this Court of the exact dates on which Griggs was given the opportunity to conduct legal



1
 We also contacted representatives of the Hunt County Law Library, who informed us that there are two terminals
equipped with Westlaw in the Hunt County Law Library that are available for general use.
                                                      3
research in the Hunt County Law Library, and to notify the Court whether Griggs availed himself

of those opportunities.

       IT IS SO ORDERED.



                                           BY THE COURT

Date: April 28, 2015




                                              4